Title: To John Adams from William Plumer, 27 January 1810
From: Plumer, William
To: Adams, John



My dear Sir,
Epping January 27. 1810

Permit me to request you to accept my cordial thanks for the list of your works, obligingly communicated by your letter of the 9th. I hope I shall profit by the hints you give respecting the origen of the constitutions of several of the States & that of the United States, should I live to bring my history up to that period.
Let me entreat you, whenever you write your son in Russia, to mention to him the name of your most obedient / humble servant

William Plumer